Citation Nr: 1002484	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  00-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for degenerative 
changes of the right wrist.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1955 and from May 1955 to December 1978.

This matter was most recently before the Board of Veterans' 
Appeals (BVA or Board) in May 2006, at which time it was 
determined that finality had not attached to the July 1979 
action of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, denying the Veteran's original 
claim for service connection for a right wrist disorder, and 
that the Veteran's original claim of April 1979 remained 
pending on appeal.  The Board then returned the issues of 
entitlement to service connection for a right wrist disorder, 
as well as bilateral hip and knee disorders, for additional 
development consistent with the March 2006 Order of the 
United States Court of Appeals for Veterans Claims (Court), 
which had vacated the Board's August 2005 decision and had 
remanded the applicable issues for further development.  

The Board's May 2006 remand was to the VA's Appeals 
Management Center (AMC) in Washington, DC, so that additional 
procedural and evidentiary development could be undertaken.  
Following the AMC's attempts to complete the requested 
actions, the case has since been returned to the Board for 
further review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  Expedited consideration has followed.  

The issues of the Veteran's entitlement to service connection 
for a bilateral hip disorder and for a left knee disorder are 
addressed in the REMAND portion of the decision below.  

FINDINGS OF FACT

1.  A right knee disorder leading to total right knee 
replacement is causally or etiologically related to service.  

2.  Degenerative joint disease of the right wrist is causally 
or etiologically related to service. 


CONCLUSIONS OF LAW

1.  A right knee disorder leading to total right knee 
replacement was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Degenerative joint disease of the right wrist was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, the Board finds that a 
discussion of the VA's "duty to notify" and "duty to 
assist" obligations is not necessary since the Veteran will 
not be prejudiced by any deficiency in those obligations 
given the favorable decision with respect to the claims 
addressed on the merits.  

The Veteran essentially contends that he has right knee and 
wrist disorders that are related to service and should be 
service connected.  Applicable law provides that service 
connection will be granted if it is shown that the appellant 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability may be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In this instance, the Veteran offers a credible account that 
is otherwise not contradicted by evidence on file, to the 
effect that, beginning in or about 1968 and in years 
subsequent, he was treated for right leg and knee problems, 
which he was told entailed degenerative arthritis, and that, 
during the period from 1974 to 1978, he was diagnosed and 
treated for a degenerative process affecting the bone or 
joint of his right wrist.  In addition, the Veteran presents 
notarized statements, dated in February 2003, from two of his 
sons, with one son recalling that, during the period from 
1967 to 1970, the Veteran sustained injuries to a leg in an 
ice skating accident which required casting and use of 
crutches for a two-month period.  The other son indicated 
that he was aware of an ongoing right wrist problem of the 
Veteran since the early to mid-1970s.  

Service treatment records are incomplete through no fault of 
the Veteran, and that notwithstanding, they include a 
physical profile report of April 1970 indicating that that 
the Veteran was placed on a one-year profile for a mid-
collateral ligament strain of his right knee.  Also shown was 
a November 1978 complaint of right wrist pain, with X-rays of 
the right wrist in December 1978 being interpreted as normal.  

The first postservice VA medical examination was undertaken 
in May 1979 but no evaluation or testing of the right wrist 
or knee was attempted at that time.  A bone scan in October 
1995 revealed degenerative arthritis of the spine and 
multiple joints of all four extremities, most prominently of 
the right wrist.  X-rays of the right wrist in March 1997 
disclosed significant narrowing the radiocarpal joint, as 
well as cystic changes of the navicular and lunate carpis, 
with secondary osteophytes; in the opinion of the reviewing 
radiologist, the appearance of the right wrist was consistent 
with degenerative osteoarthritis.  

On a VA medical examination in November 1998, there was no 
evidence of a loss of function of the right knee; there were 
complaints of right wrist symptoms, with examination showing 
tenderness but no swelling or loss of function, including 
limitation of motion.  The clinical diagnosis was of right 
wrist pain of undetermined origin.  X-rays were indicative of 
mild osteoarthritis of the right wrist; X-rays of the right 
knee were interpreted to be essentially normal.  

Much additional evaluation and testing of the Veteran's right 
wrist disorder in shown in years subsequent, with X-rays in 
June 2006 showing degenerative joint disease with a probable 
old healed fracture of the carpal navicular.  

X-rays of the right knee in March 2002 following a fall on 
the day prior disclosed mild osteoarthritic changes and 
longstanding medial collateral ligament and quadriceps tendon 
calcification, with no appreciable fracture.  Magnetic 
resonance imaging in October 2002 demonstrated a strain of 
the anterior collateral ligament, tear of the medial 
meniscus, suspected tear of the lateral meniscus, and small 
effusion.  Based on continuing complaints of right knee pain 
and dysfunction, a right medial meniscectomy and 
chondroplasty of the right medial femoral condyle followed in 
March 2003.  When evaluated for continuing right knee 
complaints in December 2003, the Veteran indicated that his 
right knee had been symptomatic since 1968 when he fell on 
ice and that it had bothered him on and off since then.  
Right total knee replacement followed in June 2004.  

Pursuant to the Board's remand of May 2006, the Veteran was 
afforded a VA examination in order to ascertain the existence 
of a nexus between the Veteran's claimed right wrist and knee 
disorders and his period(s) of military service.  Findings 
from clinical evaluation and testing yielded pertinent 
diagnoses of postoperative residuals of a right total knee 
replacement and severe degenerative joint disease of the 
right wrist.  On the basis of the foregoing, as well as 
review of the claims folder in its entirety, the VA examiner 
opined that it was at least as likely as not that the 
Veteran's right wrist arthritis and right knee disorder had 
their onset in service, and, as pertaining to the knee, that 
the right knee disorder resulted from inservice trauma 
leading to full leg casting.  

The Veteran presents a credible account of inservice injury 
or the initiation of symptoms pertaining to the right knee 
and right wrist, and that account his confirmed to some 
extent by his sons' separately reported observations.  
Service treatment records are incomplete, but they denote 
ligament strain of the Veteran's right knee and a complaint 
of right wrist pain.  Postservice medical data identify 
disability involving the right knee and wrist many years 
after service, although the existence of such disability is 
not shown to have coincided with any incident of postservice 
injury, to include the March 2002 fall following which 
additional medical assistance was received for right knee 
problems.  Most significantly, the record includes the March 
2007 opinion from a VA physician linking the Veteran's 
claimed right knee and wrist disorders to his period(s) of 
military service or specific injury occurring therein.  That 
being the case, grants of service connection for 
postoperative residuals of a total right knee replacement, 
inclusive of right knee arthritis, and for severe 
degenerative joint disease of the right wrist, are in order.  
To that extent, this portion of the appeal is granted.  

ORDER

Service connection for a right knee disorder leading to total 
right knee replacement is granted.  

Service connection for degenerative joint disease of the 
right wrist is granted.  


REMAND

VA medical examination in March 2007 culminated, in pertinent 
part, in entry of a diagnosis of moderate symmetrical 
degenerative joint disease of the hips commensurate with age.  
No diagnosis or nexus opinion as to the left knee was offered 
by the VA examiner, and although an addendum of February 2009 
to such examination or the report thereof is shown, no 
specific diagnosis as to left knee disablement was offered.  
Rather, the VA examiner referenced prior diagnoses and 
treatment of a left knee disorder, characterized at times as 
entailing degenerative arthritis.  Still, no opinion as to 
the relationship of any existing left knee disorder to the 
Veteran's military service was offered.  Corrective action to 
ensure compliance with the terms of the prior remand is 
deemed necessary.  Stegall, supra.  

With respect to the hips, the VA examiner in March 2007 
offered the following opinion:

Based on the veteran's records, history, and 
physical examination it is at least likely as not 
the (sic) his bilateral hip djd is a normal 
progression of aging rather that (sic) related to 
his time in the service.  He presently has 
symmetrical DJD commensurate with age and fairly 
good ROM.  

While it appears that the VA examiner in March 2007 was 
convinced that the Veteran's bilateral hip disorder was not 
service-related, but age-related, it is arguable, and 
reasonably so, that the examiner concluded that there was a 
50 percent probability that the claimed disability was 
related to military service.  On that basis, clarification 
from the examiner is found to be in order, prior to the 
Board's entry of a final determination regarding the claimed 
bilateral hip disorder.  

The Veteran further argues that the AMC has failed to 
undertake those actions necessary to obtain all pertinent 
service treatment records as it was charged to do by the 
Board through its 2006 remand.  The Board concurs, noting 
that while service personnel records were obtained on remand 
and service treatment records which were originally sent to 
VA in 1979 and subsequently misplaced were located and 
associated with the claims folder, none of the records 
referenced by the Veteran as missing were obtained.  
Moreover, despite the absence of any success in obtaining the 
records in question, no formal finding as to the 
unavailability of service treatment records was ever 
initiated by the AMC.  Remand for corrective actions is 
required.  Stegall, supra.  


Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.
Accordingly, this case is REMANDED for the following action:

1.  Undertake any further action that may 
be necessary to comply with notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), including notice to 
the Veteran of what information and 
evidence are still needed to substantiate 
his original claims for service 
connection for an acquired psychiatric 
disorder and for alcoholism secondary to 
an acquired psychiatric disorder.  He 
should also be advised that VA will 
assist him in obtaining service treatment 
records or records of treatment from 
private medical professionals, or other 
evidence, provided that he furnishes 
sufficient, identifying information and 
written authorization.

2.  Obtain a complete set of service 
medical records for each period of 
military service of the Veteran for 
inclusion in his VA claims folder.  It is 
reported by the Veteran in a VA Form 21-
4138, Statement in Support of Claim, 
received by the RO in July 2003, that at 
least two and possibly three of his 
reenlistment medical examinations are 
missing, as are records compiled at 
Barksdale Air Force Base (1951-1953), 
Korea 606 ACW (Dispensary) (1953-1954), 
George Air Force Base (1959-1963), 
Iceland (1963-1964), Castle Air Force 
Base (1964-1966), Philippines (1966- 
1967), McGuire Air Force Base and Fort 
Dix (1967-1969), Korat Air Force Base, 
Thailand (1967-1970), and Mather Air 
Force Base (1970-1978).  Efforts to 
obtain these and any other Federal 
records must continue until the AMC 
determines that the records sought do not 
exist or that further efforts to obtain 
same would be futile, and, if it is so 
determined, then appropriate notice under 
38 C.F.R. § 3.159(e) must be provided to 
the Veteran and he must then be afforded 
an opportunity to respond.

3.  Once the actions requested in 
paragraphs one and two above are 
completed in full, then and only then 
return the report of a VA joints 
examination conducted on March 16, 2007, 
at the VA Medical Center in Reno, Nevada, 
to the examiner who conducted that 
examination for the preparation of an 
addendum to his earlier report.  The 
Veteran should be recalled for any 
further examination of his hips deemed 
necessary by the examiner or his designee 
and, in addition, for initial evaluation 
of his claimed left knee disorder and an 
opinion as to its relationship, if any, 
to military service.  The Veteran's 
claims file must be furnished in its 
entirety to the examiner or his designee 
for use in the study of this case and the 
prepared report should indicated whether 
in fact the claims folder was made 
available and reviewed.

Ultimately, the examiner or his designee 
is asked to clarify his earlier opinion 
as to the relationship between the 
Veteran's claimed bilateral hip disorder 
and his period(s) of service, including 
reported injuries occurring therein.  To 
that end, he or his designee is asked to 
provide a medical opinion as to the 
following:

(a)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
disorder of either hip and/or 
the left knee originated during 
the Veteran's periods of actice 
service from February 1951 to 
February 1955 and from May 1955 
to December 1978 or is 
otherwise related thereto?  

(b)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that 
arthritis of either hip and/or 
the left knee was manifested 
during the one-year period 
immediately following each 
respective discharge from 
active service, and, if so, how 
and to what degree?  

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim; less likely 
weighs against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


